Citation Nr: 1317883	
Decision Date: 05/06/13    Archive Date: 06/11/13

DOCKET NO.  10-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a bilateral hand disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as a part of the Benefits Delivery at Discharge (BDD) program.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims file.

The Veteran was scheduled to appear before the Board seated at the Board's Central Office in Washington, D.C., on March 20, 2013.  However, by his statement received on March 19, 2013, the Veteran cancelled his Board hearing.  The Veteran's request for a hearing is withdrawn.  See 38 C.F.R. § 20.703 (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board received new evidence from the Veteran that was associated with the claims file after the issuance of the February 2010 Statement of the Case (SOC), without a waiver of consideration of the evidence by the RO. This evidence must therefore be considered by the RO. 38 C.F.R. § 20.1304(c) (2012). 

The most recent VA treatment records associated with the claims file, considering the physical claims file and Virtual VA, are dated in February 2010.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and must be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998). 

The Veteran's July 1983 reports of enlistment physical examination and history indicate that he reported that he fractured his wrist in 1974.  However, history provided by a Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2012); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  At the time of his enlistment, no defect or diagnosis was noted as to either of the Veteran's hands or wrists.

His June 2007 service treatment records demonstrate that Veteran reported joint pain in the fingers and hands, for three weeks, and denied any trauma or previous injuries.  X-ray examinations of the bilateral hands were normal; however, it appears that he may have been diagnosed with osteoarthritis.  During his June 2007 retirement physical examination and history, no clinical findings were attributed to the wrists or hands, and the Veteran reported bilateral hand pain.  

At the time of his June 2007 VA examination, conducted by a private provider, the Veteran reported that his bilateral wrist pain began in 1984, with an injury during physical training.  He reported that his bilateral hand pain began in 1990, with an injury during physical training.  Results of X-ray examinations of the bilateral hands and wrists were normal and the examiner determined that no pathology was present.  Private treatment records dated in September 2008 indicate that the Veteran complained of bilateral thumb pain, and reported that he was typing regularly.  The physician's notation appears to indicate that he questioned whether the Veteran had carpal tunnel syndrome or tendonitis, and that he either prescribed or noted that the Veteran used bilateral splints.  The Veteran submitted private treatment records dated in February 2013, consisting of electronic results of an X-ray examination of the hands and wrists.  However, the Board must obtain competent medical opinion evidence to interpret if these result indicate arthritis of the hands or wrists.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Atlanta, Georgia, dated from February 2010 to the present.  If a negative response is received from VA, the claims file must be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the precise nature of any bilateral hand and wrist disorders, and the etiology thereof.  

(a)  The examiner must list all diagnoses related to the Veteran's bilateral wrists and hands, specifically considering:  (1) whether there is X-ray evidence of arthritis after review of the electronic February 2013 private X-ray examination report; (2) the unclear in-service June 2007 diagnosis of osteoarthritis; and (3) whether there is carpal tunnel syndrome or tendonitis present.  

(b)  The examiner must opine as to whether the Veteran's diagnosed bilateral wrist and hand disorders were incurred in service, or are otherwise related to service, specifically considering:  (1) his June 2007 complaint of bilateral hand pain; (2) his physical training to include push-ups on concrete and asphalt surfaces; and (3) his years of using a typewriter and computer during active service.

The examiner must also specifically consider the Veteran's lay statements regarding any in-service incidents and/or symptoms, as well as any continuous symptoms thereafter.  

The claims file, to include a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  

 THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence.  The Veteran is advised that failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


